DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on April 22, 2022, and any subsequent amendments.
Claims 16, 17, 20-24, 26-28 and 31 stand rejected.  Claim 22 has been canceled.  Claim 25 stands objected to.  Claim 16, 17, 20, 21, 23-28, and 31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16, 17, 20, 21, 23-28, and 31 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Laurence Greenberg on August 11, 2022.
The application has been amended as follows: 
Replace the abstract with the following:
A processing device for grey water for a rail vehicle includes a grey water container, a grey water supply in an inlet region, a drain for processed grey water in an outlet region, and a slotted filter between the inlet and outlet regions that has at least one movable sliding member which touches the base of the grey water container in a lowered position and is lifted off the base in a raised position.  The base of the grey water container rises from the inlet region to the outlet region.  A cleaning outflow is disposed in the inlet region on the base side.  A fresh water supply for supplying fresh water is disposed in the outlet region.  A rail vehicle having at least one processing device for grey water for a toilet module or toilet bowl is also provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779